Citation Nr: 1540163	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  10-47 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1951 to December 1954.  He also had service in the Air Force National Guard.  


This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office RO) in Roanoke, Virginia.  In that action, the RO increased the rating for bilateral hearing loss from noncompensable to 10 percent.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran's most recent audiology examination was in July 2010.  In his notice of disagreement (NOD) the Veteran stated that the examination was conducted while he was wearing his hearing aids.  The examination report does not reveal whether the hearing aids were used during the testing.  By regulation, examinations for hearing loss will be conducted without use of hearing aids.  38 C.F.R. § 4.85(a) (2015).  

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The July 2010 examination did not include such findings.

Accordingly, the case is REMANDED for the following action: 

1.  Afford the Veteran a new VA audiology examination to assess the current severity of his service connected hearing loss.  The examiner should review the claims file.

The examiner must fully describe the functional effects caused by the hearing loss disability.  .

The examiner must afford the Veteran audiometric testing of pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz and speech recognition scores using the Maryland CNC Test.  Testing must be conducted without the use of hearing aids.

The examiner must also address whether the bilateral hearing loss has any effect on Veteran's ability to work.  

The examiner must provide reasons for all opinions.  

4.  The AOJ should consider whether there are symptoms not contemplated by the rating schedule and exceptional factors such as marked interference with employment.  If so, the claim should be referred for adjudication of entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) (2015).  

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for 

additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




